Citation Nr: 0614168	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  00-22 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 10 percent for 
hidradenitis suppurativa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1990 to May 1994.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a January 2000 
rating decision that denied service connection for bilateral 
hearing loss and a November 2004 rating decision that granted 
service connection for hidradenitis suppurativa (with post 
inflammatory hyperpigmentation in the groin and axilla, 
bilaterally), rated 10 percent, effective May 14, 1999 (the 
date the claim was received).  In November 2003, the case was 
remanded for additional development.  In March 2006, the case 
was reassigned to the undersigned for the purpose of a Travel 
Board hearing.  A transcript of the hearing is of record.

In a March 2006 statement, the veteran's representative 
asserted that veteran was seeking service connection for 
tinnitus (in addition to hearing loss).  The RO has not 
adjudicated such claim, and it is referred to the RO for 
appropriate action.

The matter of entitlement to a rating in excess of 10 percent 
for hidradenitis suppurativa is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.  


FINDING OF FACT

Bilateral hearing loss was not manifested in service; a 
sensorineural hearing loss disability was not manifested in 
the first postservice year; and it is not shown that the 
veteran now has a hearing loss disability by VA standards.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

June 1999 and July 1999 letters (prior to the decision on 
appeal) provided the veteran some initial notice regarding 
the claim.  The veteran was advised of his and VA's 
responsibilities in the development of the claim.  
Significantly, the initial adjudication in this matter 
preceded enactment of the VCAA.  In Pelegrini, supra, the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
where notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
the right to timely content-complying notice and proper 
subsequent VA process.  The veteran was provided further 
notice via December 2000, May 2004, July 2004, October 2005, 
and February 2006 correspondence from the RO that advised him 
of his and VA's responsibilities in the development of the 
claims, to submit any pertinent evidence in his possession 
(May 2004 at p. 1), and of evidence needed to support his 
claim (medical reports showing the disability in service and 
after service, and a medical opinion linking the two).  An 
October 2004 statement of the case (SOC) and September 2005 
supplemental SOC (SSOC) provided the full text of the 
regulation implementing the VCAA, specifically advised the 
veteran of what he needs to establish service connection 
hearing loss, and informed him of the basis for the denial of 
the claim.  A January 2006 SSOC reviewed and readjudicated 
the claim in light of additional evidence continued to advise 
the veteran of the reasons for denial of his claim.  The 
veteran has received all critical notice; has had ample 
opportunity to respond/supplement the record after notice was 
given; and the case was thereafter adjudicated.  Any further 
notice would be pointless.  [While he was not provided notice 
regarding the ratings for hearing loss disability or 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)), he is not prejudiced by lack of 
such notice as these matters become significant only when 
service connection is allowed.]  The decision below is a 
denial of service connection.  Neither the veteran nor his 
representative has alleged that the notice in this case is 
inadequate.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  
Evidentiary development is complete to the extent possible.  
The Board has also considered whether an examination or 
medical opinion is necessary with respect to this claim and 
has found to the contrary.  38 C.F.R. § 3.159 (c)(4) 
stipulates that an examination or medical opinion is 
necessary when (summarized): The evidence shows current 
diagnosis or symptoms of current disability; establishes that 
there was disease, injury, or event in service; and indicates 
that the current disability may be related to the disease, 
injury, or event in service.  Here, there is no current 
evidence of hearing disability (by VA standards), no evidence 
of hearing disability in service (or in the first postservice 
year), and no competent evidence suggesting any hearing loss 
might be related to service.  The veteran has not identified 
any further pertinent records that remain outstanding.  VA's 
duty to assist is also met.  It is not prejudicial to the 
appellant for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II. Factual Background

On service enlistment examination in March 1990 complaints, 
findings, or diagnosis of hearing loss disability were not 
noted.  Audiometry revealed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
10
5
0
5
10

October 1991 audiometry revealed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
5
0
10
00

It was noted that the veteran was not routinely exposed to 
hazardous noise.

March 1994 audiometry revealed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
5
LEFT
10
10
0
15
10

In April 1994, the veteran complained of a one-week history 
of hearing loss, ear pain, congestion, and cough.  On 
examination of the ears it was noted that there was erythema 
and slight edema on the left, and that the left tympanic 
membrane was erythematous and bulging.  Examination of the 
lungs revealed rales and some wheezing.  The diagnosis were 
otitis media, left ear and upper respiratory infection.

VA treatment records include January 1995 audiometry that 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
/
0
LEFT
5
5
0
/
5

It was noted that the veteran was exposed to noise (without 
ear protection) while serving in the Persian Gulf, and had 
periodic tinnitus since.  The veteran reported low tolerance 
and difficulty hearing with background noise.  The examiner 
indicated that the veteran's hearing was within normal 
limits, with excellent discrimination.  

The VA records also include a December 2001 audiologist's 
note indicating that testing of the veteran's hearing 
revealed hearing levels within normal limits.  

A December 2004 private audiogram was not interpreted (but 
appears to show no threshold above 25 decibels).  

At a March 2006 Travel Board hearing, the veteran testified 
that he was exposed to acoustic trauma and loud noises as a 
military policeman in service.  He did not use ear protection 
in most cases.  His representative noted that the December 
2004 hearing test revealed that for VA purposes the veteran's 
hearing was within normal limits.  



III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). 

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold matter that must be addressed here (as in any 
claim seeking service connection) is whether the claimant now 
has the disability for which service connection is sought.  
Without current disability there is no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As noted above, hearing loss disability is defined 
by regulation.  See 38 C.F.R. § 3.385.  Audiometry in service 
and in the first postservice year (in January 1995) did not 
show a hearing loss disability as defined by regulation.  
Consequently, service connection for a hearing loss 
disability on the basis that such chronic disability became 
manifest in service (or on a presumptive basis for 
sensorineural hearing loss as organic disease of the nervous 
system) is not warranted.  Furthermore, there is no competent 
evidence that the veteran was ever shown to have a hearing 
loss disability as defined by regulation.  Significantly, the 
veteran's representative acknowledged at the Travel Board 
hearing that the most recent audiomety (in December 1994), 
while not interpreted, did not show a hearing loss 
disability.  The veteran's own belief that he has bilateral 
hearing loss due to events in service is not competent 
evidence, as he is a layperson, untrained in determining a 
medical diagnosis.  See Espiritu, 2 Vet. App. 492, 495 
(1992).  Without a showing of hearing loss disability the 
veteran has not satisfied the threshold legal requirement for 
establishing service connection for such disability.  The 
preponderance of the evidence is against this claim, and it 
must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Additional development is necessary before the Board may 
decide the issue of entitlement to a rating in excess of 10 
percent for hidradenitis suppurativa.

August 2002 and December 2004 statements from the veteran's 
private physician, Dr. H. O., indicate the veteran's skin 
disorder has been treated with systemic therapy.  While the 
history provided by the physician suggests disability that 
could warrant a higher rating, it is the treatment records 
themselves that would contain the information needed to 
determine the initial rating(s) for the veteran's service 
connected skin disorder, including "staged" ratings if 
indicated by the record.  Hence, the records of Dr. H.O. must 
be secured.

Although the veteran was notified of the Code 7806 criteria 
for rating skin disorders in effect since August 30, 2002, he 
has not been advised of those in effect prior to the 
revision.

Furthermore, in Dingess/Hartman, supra the Court held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include regarding 
degree of disability and effective date of disability).  
Here, the veteran has still not been provided notice 
regarding the effective dates of awards.  Since the case is 
being remanded anyway, there is an opportunity to correct 
such deficiency.   

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the veteran 
notice of the Code 7806 criteria in 
effect prior to August 30, 2002, and 
notice regarding the effective dates of 
awards in accordance with the Court's 
guidance in Dingess/Hartman, supra.  He 
should have the opportunity to respond. 

2.  With his assistance (i.e., by 
furnishing any necessary authorization 
forms or any additional information 
needed) the RO should obtain complete 
copies of records of treatment and 
evaluations the veteran has received from 
Dr. H. O..  The veteran should be advised 
of the critical nature of these records, 
and that ultimately it is his 
responsibility to ensure that they are 
secured for the record.  The RO should 
review the records.  If they suggest that 
further development is necessary (e.g., 
another VA examination), the RO should 
arrange for such development.

3.  The RO should then readjudicate the 
claim seeking an increased rating for the 
veteran's hidradenitis suppurativa.  As 
the appeal is from the initial rating 
assigned with a grant of service 
connection, the RO should consider 
whether "staged ratings" might be 
appropriate.  If the claim remains 
denied, the RO should issue an 
appropriate SSOC and give the veteran and 
his representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the veteran 
until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that  
all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


